                                          Case 5:20-cv-03664-LHK Document 130 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     CHASOM BROWN, et al.                            Case No. 20-CV-03664-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                       ORDER GRANTING MOTION TO
                                                                                         RELATE
                                  14             v.
                                                                                         Re: Dkt. No. 123
                                  15     GOOGLE LLC,
                                  16                   Defendant.

                                  17
                                              The Court GRANTS Benjamin Hewitt and Kimberley Woodruff’s motion to relate Hewitt
                                  18

                                  19   v. Google LLC, No. 21-CV-02155-BLF (N.D. Cal. filed Mar. 29, 2021), to the above captioned

                                  20   case and to Calhoun v. Google, No. 20-CV-05146-LHK (N.D. Cal. filed July 27, 2020).

                                  21   IT IS SO ORDERED.
                                  22
                                       Dated: April 9, 2021
                                  23
                                                                                    ______________________________________
                                  24
                                                                                    LUCY H. KOH
                                  25                                                United States District Judge

                                  26

                                  27

                                  28                                                 1
                                       Case No. 20-CV-03664-LHK
                                       ORDER GRANTING MOTION TO RELATE
